This opinion is subject to administrative correction before final disposition.




                             Before
             STEPHENS, DEERWESTER, and BURGTORF
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Nathan A. HECK
        Fire Controlman AEGIS First Class (E-6), U.S. Navy
                           Appellant

                             No. 202100308

                        _________________________

                        Decided: 24 February 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Chad C. Temple

 Sentence adjudged 1 September 2021 by a general court-martial con-
 vened at Naval Base San Diego, San Diego, California, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-4, confinement for one year, and a bad-conduct discharge.

                           For Appellant:
                   Commander Kyle Kneese, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                   United States v. Heck, NMCCA No. 202100308
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2